Citation Nr: 1134593	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  05-17 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a bilateral orchiectomy, claimed as due to a groin injury.

2.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from December 1970 to December 1971.     

This appeal comes to the Board of Veterans' Appeals (Board) from two rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida: a September 2004 rating decision, which, inter alia, denied the Veteran's claim for service connection for residuals of a bilateral orchiectomy; and a June 2008 rating decision, which granted service connection for PTSD and assigned a disability rating of 50 percent effective April 6, 2004.  

In October 2007, the Board remanded the case to the RO for additional development.  It was again before the Board in January 2010, at which time it found that new and material evidence had been received to reopen a previously denied claim for service connection for residuals of a bilateral orchiectomy, denied service connection for residuals of a bilateral orchiectomy and for hepatitis C, denied entitlement to an earlier effective date for the award of service connection for PTSD and the assignment of a 50-percent disability rating, and remanded the issue of an increased rating for PTSD for further evidentiary development.  The case has been returned to the Board for further appellate review.  

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) the portion of the January 2010 Board decision concerning service connection for residuals of a bilateral orchiectomy.  In an order dated January 14, 2011, the Court remanded that portion of the Board's January 2010 decision for readjudication in compliance with directives specified in a Joint Motion for Partial Remand (Joint Remand).  Specifically, the Joint Remand indicated that the Board disregarded the Veteran's lay statements without assessing their credibility or articulating an adequate basis for failing to assess their credibility.   The Joint Remand also indicated that a June 2008 VA genitourinary examination, on which the Board based its January 2010 decision, was inadequate as the VA examiner, in reaching his opinion of a negative nexus, appeared to fail to account for the Veteran's prior medical history regarding his symptoms and the record of complaints.  

This matter is now before the Board again for further appellate consideration pursuant to the January 2011 Court Order.

The Board notes that the issue of TDIU is also under consideration by the Board, even though the RO has not developed or adjudicated this issue.  In this regard, the Court has held that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  

In this case, the Veteran's attorney submitted a brief in January 2011, arguing that the Veteran has been rendered unemployable by his service-connected PTSD.  A January 2009 VA treatment record also shows that the Veteran reported last working in 1996.  Therefore, the Board finds the evidence of record has reasonably raised the issue of entitlement to a TDIU as an element of the increased rating claim on appeal.  Since entitlement to a TDIU is part of the Veteran's increased rating claim, the proper remedy here is for the Board to remand, rather than refer, the TDIU issue to the AOJ for proper development and adjudication.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.





REMAND

Before addressing the merits of the issues currently on appeal, the Board finds that further development of the evidence is required.

In this case, the AOJ should make another attempt to obtain any private treatment records concerning the Veteran's PTSD.  A review of a January 2011 brief submitted by the Veteran's attorney suggests that the Veteran had received, and continues to receive, treatment for his PTSD from private physicians.  Specifically, the January 2011 brief discussed symptoms of the Veteran's PTSD that are currently not part of the evidence of record.  

VA's duty to assist pertains to obtaining records of the Veteran's relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  However, VA also has a duty to make reasonable efforts to obtain relevant records, including private records, that the claimant adequately identifies, and notify the claimant of such efforts whenever it is unable to obtain such records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Because any record of such treatment for his PTSD would be relevant to the Veteran's claims, the AOJ should attempt again to obtain these records, and, if they no longer exist, must make this express declaration to confirm that further attempts to obtain them would be futile.  The Veteran also has to be apprised of this.

Additionally, pursuant to the January 2011 Court Order, a remand is required for another VA examination of the Veteran's testicles to determine the nature and etiology of any residuals of a bilateral orchiectomy, claimed as due to a groin injury incurred in service.  In this regard, the aforementioned Joint Remand indicated that a June 2008 VA genitourinary examination was inadequate as the VA examiner, in reaching the conclusion that the Veteran's current residuals of a bilateral orchiectomy is less likely as not caused by or a result of his military service, failed to account for the Veteran's prior complaints of scrotal and groin pain.  Thus, a VA examination with a nexus opinion that accounts for the Veteran's past complaints of pain in the testicle is necessary.

Further, another VA examination is needed to determine the current nature, extent, and severity of the Veteran's PTSD.  A review of the claims file indicates that the Veteran was recently treated for complaints of worsening symptoms of PTSD.  Specifically, VA treatment records dated in 2009 and 2010 show complaints of anger, chronic suicidal thinking, chronic poor sleep, chronic nightmares, flashbacks, intrusive recollections, hypervigilance, avoidance of certain triggers, emotional numbing, and significant irritability.  He also complained of depression and anhedonia.  There was also an indication that the Veteran has been unemployed since 1996 due to his PTSD.  Furthermore, the Veteran's attorney indicated in her January 2011 brief that the severity of the Veteran's PTSD abates and recurs in varying degrees, and his physicians have diagnosed him on the Global Assessment of Functioning (GAF) scale ranging from a score of 35 to 55 over the course of his treatment.  These treatment records and assertions may be signs that the Veteran's PTSD has worsened.  Thus, a current VA psychiatric examination is in order to determine the current severity of the Veteran's PTSD and whether an increased rating is warranted.

Moreover, the last VA psychiatric examination was performed in June 2008, which dates to over 2.5 years ago, and a more current examination would be helpful in deciding the Veteran's appeal, particularly because the Veteran has asserted that his symptoms have worsened.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination).

With respect to the Veteran's claim for TDIU, the Board finds this issue to be inextricably intertwined with any questions regarding his entitlement to an initial disability rating in excess of 50 percent for his PTSD, as a finding that his service-connected PTSD has increased in severity could well have an impact on the TDIU claim on appeal.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Therefore, the Board cannot fairly proceed in adjudicating this issue until any outstanding matter with regard to the Veteran's claim for an increased rating has been resolved.

However, in the event that the Veteran's claim for a higher initial disability rating for his PTSD is denied, the Board is referring for an extra-schedular rating the Veteran's service-connected PTSD that is on appeal.  The Board adds that entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  

In this case, the Veteran has only one service-connected disability:  PTSD, rated as 50 percent disabling.  If his claim for a higher rating for his PTSD is denied, the Veteran's current rating of 50 percent would not meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).    

If, as the case here, a Veteran fails to meet these § 4.16(a) percentage requirements, yet there is probative evidence indicating that he is nonetheless unable to obtain and maintain a substantially gainful occupation because of the severity of his service-connected disability, his case must be referred to the Director of Compensation and Pension Service for consideration of possibly granting a TDIU on an extra-schedular basis.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The severity of the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on this issue must be addressed.  38 C.F.R. § 4.16(b).

In this case, although the Veteran's disability rating fails to meet the percentage requirements of 38 C.F.R. § 4.16(a), probative evidence nonetheless exists that indicate that the Veteran is unable to obtain and maintain a substantially gainful occupation because of the severity of his service-connected PTSD.  Specifically, he and his attorney have both indicated that he has not been able to obtain and maintain employment since 1996.  Thus, the Veteran's case must be referred to the Director of Compensation and Pension Service for consideration of possibly granting a TDIU on an extra-schedular basis.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  

In this respect, the Board cannot assign an extra-schedular rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); and Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Although Floyd dealt only with ratings under § 3.321(b)(1), the analysis in that opinion would appear to apply to TDIU ratings under § 4.16(b) as well, in view of that section's similar requirement of referral to the Director of VA's Compensation and Pension Service and Court precedents requiring consideration of § 4.16(b) when the issue is raised in an increased-rating case.  See Stanton v. Brown, 5 Vet. App. 563, 570 (1993); Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Accordingly, the case is REMANDED for the following action:

1.  Send a VCAA notice letter notifying the Veteran of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim on appeal, either on a schedular or extra-schedular basis.  This notice must indicate what information or evidence the Veteran should provide, and of what information or evidence VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a) and 38 C.F.R. 3.159(b).  This letter should also comply with the Court case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Specifically, this letter should advise him concerning the elements of a disability rating and an effective date.  

2.  Send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to fill out.  See M21-1MR, IV.ii.2.F.25.i.  

3.  Contact the Veteran to identify all private physicians from whom he received treatment for PTSD.  If any private treatment records exist, the RO also should ask the Veteran to provide authorization of release for these records and obtain them or ask the Veteran to submit such records.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

4.  Schedule the Veteran for a VA genitourinary examination, by an appropriate specialist, to ascertain the etiology of residuals of a bilateral orchiectomy, claimed as due to a groin injury incurred during service.  The claims file, including a copy of this remand and treatment records, must be made available to the examiner for review of the pertinent evidence in connection with the examination, and the examination report should reflect such review.  

All indicated tests and studies deemed necessary for accurate assessments should be undertaken.  Following the examination, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's residuals of a bilateral orchiectomy, claimed as due to a groin injury, is due to his military service, including an alleged in-service injury to the groin.

In providing any opinions, the examiner must give a complete and detailed explanation and rationale, and the examiner must take into consideration the Veteran's competent post-service complaints of groin and testicle pain and statements of continuity of syptomatology since service.  If the examiner finds that the etiology of the Veteran's residuals of a bilateral orchiectomy cannot be determined without resorting to speculation, the examiner also should provide a detailed explanation of why it cannot be determined.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should include a complete explanation with his or her opinion, based on findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, the examination report should so state.

The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse consequences for his claim.

5.  Arrange for the Veteran to be scheduled for a VA psychiatric examination to assess the current severity of his service-connected PTSD.  The claims folder should be made available to the examiner for review for the examination and the examination report should indicate whether such review was accomplished.  All indicated tests and studies should be performed as deemed necessary by the examiner.  The examination report should include a complete discussion of the Veteran's subjective complaints, findings on mental status examination, and a multi-axial diagnosis with Global Assessment of Functioning (GAF) score.  

The examiner also should discuss the extent to which the service-connected PTSD affects the Veteran's ability to secure or maintain employment.  Specifically, the examiner should opine whether the Veteran's service-connected PTSD, standing alone, prevents the Veteran from securing or following a substantially gainful occupation, without consideration of any nonservice-connected disorders and advancing age.  

The examiner should provide a detailed discussion of the rationale for the opinion rendered with consideration of the pertinent lay and medical evidence of record.  If the examiner cannot provide any requested information, the report should so indicate.  

The Veteran is advised that failure to report for a scheduled VA examination without good cause may have adverse consequences for his claim.

6.  Following completion of the above development, the RO should readjudicate the Veteran's claim for entitlement to service connection for residuals of a bilateral orchiectomy and the claim for an initial disability rating in excess of 50 percent for PTSD, to include consideration of 38 C.F.R. § 3.321 (2010).  Then, the RO should adjudicate the claim for TDIU.

7.  If, and only if, the RO determines after the above readjudications that the Veteran's disability ratings fail to meet the percentage requirements of 38 C.F.R. § 4.16(a), the AOJ should submit the claim for TDIU and the claim for an initial rating in excess of 50 percent for PTSD to the Undersecretary for Benefits or Director of Compensation and Pension Service for an extra-schedular evaluation under 38 C.F.R. § 3.321 for the initial rating in excess of 50 percent for PTSD and 38 C.F.R. § 4.16(b) for the TDIU claim.  

An extra-schedular rating under 38 C.F.R. § 4.16(b) requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  In making this determination, the Veteran's report during a January 2009 VA treatment session that he has been unemployed since 1996 should be given particular consideration.  Also be mindful that "marginal employment" is not substantially gainful.  See Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991); Faust v. West, 13 Vet. App. 342 (2000); and VA Adjudication Procedure Manual M21-1, Part VI, paragraph 7.09(a)(7).  The severity of the Veteran's service-connected disability, as well as his employment history, educational and vocational attainment, and all other factors having a bearing on his employability (or lack thereof) should be considered. 

8.  After the above development has been completed, if the claims are not granted to the Veteran's satisfaction, send him and his attorney another SSOC and give them an opportunity to respond before returning the file to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


